                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


CYNTHIA McTIER

       Plaintiff,

vs.                                             Case No.:

MENTAL HEALTH CARE, INC.,
d/b/a GRACEPOINT WELLNESS,

       Defendant.


                                  COMPLAINT
                             DEMAND FOR JURY TRIAL

       COMES NOW, the Plaintiff, CYNTHIA McTIER, by and through her undersigned

counsel, brings this lawsuit seeking declaratory relief, injunctive relief, and monetary

damages against Defendant, MENTAL HEALTH CARE, INC., d/b/a GRACEPOINT

WELLNESS for violations of Title III of the Americans with Disabilities Act, Section 504

of the Rehabilitation Act of 1973, and Section 1557 of the Patient Protection and

Affordable Care Act. Defendant refused to provide services to Plaintiff due to her service

dog. Plaintiff was intentionally denied full and equal access to Defendant’s mental health

services, facilities, and privileges. Defendant failed to make reasonable modifications in

policies, practices or procedures, and failed to take such steps as are necessary to ensure

Plaintiff was not excluded, denied mental health services, or otherwise treated differently

because of her disability, and the presence of her service dog.




                                                                                         1
                              JURISDICTION AND VENUE

        1.       This Court has jurisdiction over the actions pursuant to 28 U.S.C. § 1331,

1343, for the Plaintiff’s claims arising under Title III of the Americans with Disabilities

Act (“ADA”), Section 504 of the Rehabilitation Act of 1973 (“Section 504”), and the

Affordable Care Act (“ACA”).

        2.       Venue is proper in this judicial district pursuant to 28 U.S.C. §§

1391(b)(1)-(b)(2) because (1) the Defendant is located in this district, and (2) a

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred within

this district.

                                         PARTIES

                                        PLAINTIFF

        3.       Plaintiff, CYNTHIA McTIER (“Ms. McTier”), is and was, at all times

material hereto, a resident of Hillsborough County, Florida. Ms. McTier has Post

Traumatic Stress Disorder (“PTSD”), depression, a seizure disorder, and nerve damage in

her legs, and her disabilities require use of a service dog.

                                        DEFENDANT

        4.       Defendant, MENTAL HEALTH CARE, INC., d/b/a GRACEPOINT

WELLNESS (“Gracepoint”), is located at 5707 North 22nd Street, Tampa, Florida.

Defendant is a place of public accommodation, pursuant to 42 U.S.C. § 12181(7) (F), and

is subject to the mandates of Title III of the ADA and its implementing regulations.

        5.       Defendant accepts Medicaid and Medicare, and is, therefore, a recipient of

federal financial assistance subject to the requirements of Section 504 of the



                                                                                           2
Rehabilitation Act of 1973, 29 U.S.C. §794.

        6.      Defendant is principally engaged in the business of providing health

care, and is covered by Section 1557 of the Affordable Care Act, 29 U.S.C. § 794 (b)

(3) (A) (ii).

                             FACTUAL ALLEGATIONS

        7.      Ms. McTier has PTSD, depression, a seizure disorder, nerve damage in

her legs, and requires a service dog for her disabilities.

        8.      Ms. McTier’s service dog is a four (4) year old German Shepherd named

Princess. Princess has been in Ms. McTier’s life since she was six (6) months old.

        9.      Princess is trained to alert Ms. McTier of on-coming seizures, and to take

her medication. Princess is also trained to wake Ms. McTier up if in need of medication,

and to provide space for her in crowds.

        10.     In Ms. McTier’s spare time, she enjoys volunteering at Hospice Care, and

spending time with her dog. Ms. McTier has experienced continuous personal loss in

addition to her seizure disorder, which has exacerbated her PTSD. She has been seeing a

mental health therapist for approximately seven (7) years.

        11.     Gracepoint is a medical center that specializes in behavioral health

solutions, and is located in Tampa, Florida. On approximately April 12, 2019, Ms.

McTier and Princess went to Gracepoint for an appointment.

        12.     Upon arrival, the front desk clerk asked for, and obtained documentation

for her service dog. Although not required to provide documentation for her dog, she did




                                                                                        3
so. Then, shortly after, Ms. McTier was called by the front desk clerk again, and

questioned about her service dog’s documentation.

       13.     The ADA does not require a service dog to wear a vest, and Princess was

not wearing a service vest. In an effort to be helpful, Ms. McTier provided documentation

once again, verifying her need for a service dog due to her history of seizures.

       14.     Ms. McTier was treated on this day, but was told she would need a service

vest for Princess or she could not be seen again. Ms. McTier began to cry. After her

appointment, Gracepoint walked Ms. McTier out the back door, like a second class

citizen, because she had Princess, and prohibited her from waiting in the lobby, as she has

done in the past. Ms. McTier was forced to sit outside with Princess, in the heat, to wait

for her transportation.

       15.     Gracepoint documents, in her medical records, that they shall not allow

Ms. McTier to return to Gracepoint for services until Princess had “official service dog

documentation and a vest”. However, Ms. McTier will need to return to Gracepoint for

services, as she has utilized their services for years, and they are also covered under her

insurance plan.

       16.     Ms. McTier is prescribed a number of medications for her mental health

issues, and as a result of Defendant’s exclusion she was forced to find another doctor who

could prescribe her medications to keep her stable.

       17.     The Plaintiff experienced humiliation, dejection, embarrassment, and

frustration as the direct result of Defendant’s denial to provide treatment because her

service dog not wearing a service vest.



                                                                                         4
          18.     Defendant’s actions have caused the Plaintiff distinct, palpable, and

perceptible injury. Those injuries include but are not limited to those described herein.

                                           COUNT I

                TITLE III OF THE AMERICANS WITH DISABILITIES ACT

          19.     Plaintiff repeats and re-alleges allegations ¶¶ 1-18 in support of her

claims.

          20.     This Count I seeking declaratory and injunctive relief is brought pursuant

to Title III of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12182, and its

implementing regulations.

          21.     Ms. McTier’s disabilities substantially limit major life activities as defined

by Title III of the ADA. Ms. McTier meets the essential eligibility requirements for

Defendant’s mental health services at all times material hereto, and is entitled to the

protections of the ADA under 42 U.S.C. § 12181, et seq. and its implementing

regulations.

          22.     Title III of the Americans with Disability Act prohibits discrimination on

the basis of disability in the full and equal enjoyment of the goods, services, facilities,

privileges, advantages, or accommodations by any person who owns or operates a place

of public accommodation. 42 U.S.C. § 12182 (a).

          23.     Gracepoint is a place of public accommodation pursuant to 42 U.S.C.

§12181(7) (F), and is subject to the mandates of Title III, and its implementing

regulations.




                                                                                              5
          24.     A public accommodation shall make reasonable modifications in policies,

practices, or procedures, when the modifications are necessary to afford goods, services,

facilities, privileges, advantages, or accommodations to individuals with disabilities,

unless the public accommodation can demonstrate that making the modifications would

fundamentally alter the nature of the goods, services, facilities, privileges, advantages, or

accommodations. 42 U.S.C. §12182 (b) (2) (A) (ii).

          25.     Defendant denied Plaintiff the opportunity to benefit from its mental

health services, facilities, privileges, advantages, and accommodations that were equal to

those afforded to other individuals who are not disabled, and use of a service dog in

violation of the prohibition against discrimination based on disability. 42 U.S.C. § 12182,

et seq.

          26.     Defendant intentionally failed to make reasonable modifications in its

 policies, practices, and/or procedures as necessary to afford Plaintiff with its goods,

 services, facilities, privileges, advantages, and/or accommodations in violation of the

 prohibition against discrimination based on disability. 42 U.S.C. § 12182, et seq.

          27.   A public accommodation shall not require documentation, such as proof

that the animal has been certified, trained, or licensed as a service animal. 28 C.F.R. §

36.302.

          28.   Individuals with disabilities shall be permitted to be accompanied by their

service animals in all areas of a place of public accommodation where members of the

public, program participants, clients, customers, patrons, or invitees, as relevant, are

allowed to go. 28 C.F.R. § 36.302.



                                                                                              6
          29.    As a result of Defendant’s actions described above, Plaintiff suffered

irreparable loss and injury including, but not limited to, embarrassment, emotional

distress, a deprivation of her rights to non-discrimination on the basis of her disability,

and use of a service animal. In engaging in this unlawful conduct described above,

Defendant, Gracepoint, acted intentionally and maliciously to damage the rights and

dignity of Plaintiff.

          30.    Ms. McTier has been going to therapy for years, is in need of therapy, and

will continue to need therapy in the future, requiring her to return to the Defendant for

therapy, coping skills and medication administration.

          WHEREFORE, Plaintiff respectfully request the relief listed below:

                                         COUNT II

          VIOLATIONS OF SECTION 504 OF THE REHABILITATION ACT

          31.    Plaintiff repeats and re-alleges allegations ¶¶ 1-18 in support of her

claims.

          32.    Ms. McTier is disabled, and is considered an individual with a disability

under Section 504 of the Rehabilitation Act.

          33.    Plaintiff relies on the federal regulation set forth in Count I because

Section 504 of the Rehabilitation Act relies on the regulations adopted for the ADA.

          34.    Gracepoint is a recipient of federal financial assistance including, but not

limited to, acceptance of Medicare and Medicaid funds, and is, therefore, subject to the

requirements of Section 504. 29 U.S.C. § 794.




                                                                                           7
        35.    Count II is brought against the Defendant as a claim for discrimination

against people with disabilities in violation of Section 504 of the Rehabilitation Act of

1973, 29 U.S.C. §794, which provides, in relevant part:

        No otherwise qualified individual with a disability in the United States, as
        defined in Section 705 (20) of this title, shall, solely by reason of his or
        her disability, be excluded from the participation in, be denied the benefits
        of, or be subjected to discrimination under any program or activity
        receiving Federal financial assistance.

        36.    Defendant has intentionally discriminated against Plaintiff on the basis of

her disability, and use of a service animal in violation of 29 U.S.C. §794 and its

implementing regulations. Such discrimination includes, but is not limited to, failure to

treat, failure to provide mental health services to a disabled woman with a service dog,

and exclusion to services based on disability. 45 C.F.R § 84.52.

        37.    Defendant’s actions were intentional, and violated the rights of the

Plaintiff by their refusal to reasonably accommodate Plaintiff, even after Defendant was

put on full notice that Princess was a service dog, and a vest is not required.

        38.    As a result of Defendant’s actions described above, Plaintiff has suffered

embarrassment, emotional distress, and a deprivation of her rights to non-discrimination

on the basis of her disability. In engaging in this unlawful conduct described above,

Gracepoint, acted intentionally and maliciously to damage the rights and dignity of

Plaintiff.

        39.    Ms. McTier has been going to therapy for years, is in need of therapy, and

will continue to need therapy in the future, requiring her to return to the Defendant for

therapy and coping skills.



                                                                                        8
          WHEREFORE, Plaintiff respectfully request the relief listed below:

                                         COUNT III

                SECTION 1557 OF THE PATIENT PROTECTION AND
                           AFFORDABLE CARE ACT

          40.    Plaintiff incorporates and re-alleges paragraphs ¶¶ 1-18 in support of her

claims.

          41.    Ms. McTier is disabled, and her disabilities substantially limit major life

activities. Accordingly, she is an individual with a disability as defined under 29 U.S.C. §

705(20) and 42 U.S.C. § 12102.1 See 42 U.S.C. § 18116; 45 C.F.R. § 92.4.

          42.    Defendant is a “healthcare program or activity,” receiving federal financial

assistance, including Medicaid and Medicare reimbursements, and a covered entity under

42 U.S.C. § 18116.

          43.    Section 1557 of the Patient Protection and Affordable Care Act states “an

individual shall not, on the ground prohibited under Section 504 of the Rehabilitation Act

of 1973 (29 U.S.C. § 794), be excluded from participation in, be denied the benefits of, or

be subjected to discrimination under, any health program or activity, any part of which is

receiving Federal financial assistance[.]”. 42 U.S.C. § 18116(a).

          44.    For the reasons set forth in Count II and III, Defendant has intentionally

discriminated against the Plaintiff solely on the basis of her disabilities in violation of

Section 1557 the Patient Protection and Affordable Care Act. 42 U.S.C. § 18116.


1
 With the exception of its federal funding requirement, Section 504 uses the same
standards as the ADA, and therefore, cases interpreting either are applicable and
interchangeable. Badillo v. Thorpe, 158 Fed. Appx. 208, 214 (11th Cir. 2005) (citing
Cash v. Smith, 231 F.3d 1301, 1305 & n. 2 (11th Cir. 2000)).


                                                                                           9
        45.       As a result of Defendant’s actions described above, Plaintiff has suffered

embarrassment, and emotional distress, a deprivation of her rights to non-discrimination

on the basis of her disability. In engaging in this unlawful conduct described above,

Defendant, Gracepoint, acted intentionally and maliciously to damage the rights and

dignity of the Plaintiff.

        46.     Ms. McTier has been going to therapy for years, is in need of therapy, and

will continue to need therapy in the future requiring her to return to the Defendant for

therapy, coping skills and medication administration.

                                     Relief Requested

        WHEREFORE, Plaintiff respectfully requests the following relief:

        A.      The Court assume jurisdiction;

        B.      Issue a declaratory judgment that Defendant’s policies, procedures, and

                practices have subjected Plaintiff to discrimination in violation of Title III

                of the Americans with Disabilities Act, Section 504 of the Rehabilitation

                Act of 1973, and the Affordable Care Act;

        C.      Enjoin Defendant from any policy, procedure, or practice that will deny

                disabled individuals, such as Ms. McTier, equal access to and an equal

                opportunity to participate in and benefit from Defendant’s mental health

                services, on the basis of her use of a service dog;

        D.      Order Defendant to train its employees about the rights of individuals who

                use service dogs;

        E.      Award compensatory damages to Plaintiff;



                                                                                           10
      F.     Award reasonable attorney’s fees, expenses, and costs of suit; and

      G.     Grant such other relief as the Court may deem equitable and just under the

             circumstances.

                                    JURY DEMAND

      Plaintiff demands trial by jury on all issues which can be heard by a jury.

DATE: March 9, 2020.



                                                     Respectfully submitted,

                                                     /s/Sharon Caserta
                                                     Sharon Caserta, Esq.
                                                     Florida Bar No.: 0023117
                                                     Morgan & Morgan
                                                     Deaf /Disability Rights
                                                     76 South Laura Street, Suite 1100
                                                     Jacksonville, FL 32202
                                                     (904) 361-0078 (Voice)
                                                     (904) 245-1121 (Videophone)
                                                     (904) 361-4305 (Facsimile)
                                                     scaserta@forthepeople.com
                                                     Trial Counsel for Plaintiff




                                                                                         11
